Citation Nr: 0714518	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chondromalacia patellofemoral syndrome with medial meniscus 
tear, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
chondromalacia patellofemoral syndrome, left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for depressive disorder with associated generalized 
anxiety features.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus, prior to February 26, 2001, and in 
excess of 30 percent prior to April 26, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to March 
1980.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The Board notes that in an August 2003 rating decision, the 
RO assigned a 50 percent rating for the veteran's bilateral 
pes planus.  As this is the maximum rating allowed pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5276, and the veteran 
has not indicated any disagreement with this aspect of the 
August 2003 rating decision, this issue is not before the 
Board at this time.   

The veteran has filed several applications for entitlement to 
annual clothing allowance.  See July 2002 and May 2003 VA 
Forms 21-8678.  As the record does not reflect that the RO 
has addressed this issue, it is REFERRED to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is needed before a 
decision can be issued on the merits of the veteran's claims.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  The 
specific bases for remand are set forth below.  

A review of the veteran's claims folder reveals that 
pertinent records of the veteran's treatment at the 
Montgomery, Alabama, VA Medical Center have not been 
obtained.  As such, the Board has no discretion and must 
remand this matter to associate those records with the claims 
folder.  

A review of the claims folder also reveals that the veteran 
has received benefits from the Social Security Administration 
(SSA).  See August 2001 note from Dr. J.D. Voreis.  No 
request for records from the SSA, however, has ever been 
made.  Medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims folder before a decision is 
rendered on the veteran's claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection for depressive disorder with associated 
generalized anxiety features associated with bilateral pes 
planus was granted by analogy pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434 with a 10 percent disability evaluation 
effective April 26, 2002.  See April 2003 rating decision.  
The veteran was informed of this decision by letter dated 
April 15, 2003, and he filed a timely notice of disagreement 
(NOD) that was received by the RO on April 29, 2003.  The 
record before the Board, however, does not show that the RO 
issued a statement of the case (SOC) concerning this issue.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  

Lastly, when a veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The veteran was provided a VA general medical 
examination in April 2002 in connection with his claim for 
increased rating for service-connected right and left knee 
disabilities.  This examination is now approximately five 
years old.  In light of the foregoing, a contemporaneous VA 
examination is necessary to adjudicate his knee claims.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC concerning the veteran's 
disagreement with the April 2003 rating 
decision assigning a 10 percent rating 
for depressive disorder with associated 
generalized anxiety features associated 
with bilateral pes planus.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
this issue.  

2.  Obtain the veteran's complete 
treatment records from the Montgomery 
VAMC since December 1997.  If no records 
can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.  

3.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

4.  After the above development is 
completed, schedule the veteran for an 
appropriate VA examination to determine 
the current nature, extent and severity 
of his service-connected right and left 
knee disabilities.  The veteran's claims 
folder should be available to the 
examiner.  All appropriate tests and 
studies, including X-rays and range of 
motion studies, should be accomplished, 
and all clinical findings should be 
reported in detail in a legible report.  
In doing so, the examiner should include 
or rule out whether the veteran has 
arthritis of either knee, as well as 
whether he has right or left knee 
instability.

5.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


